Citation Nr: 1103137	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-34 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disability to include post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for an acquired psychiatric 
disability to include PTSD.

3.  Entitlement to service connection for sleep apnea, to include 
as secondary to service-connected residuals of a stab wound to 
the left chest.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to December 
1975.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision rendered by the Nashville, Tennessee 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In July 2010, the Veteran testified at a hearing at the RO before 
the undersigned.  A transcript of the proceeding is of record.  
Following the hearing, the Veteran submitted additional VA 
medical treatment records, accompanied by a waiver of initial RO 
review of such evidence.  

In the decision herein, the Board is reopening the issue of 
service connection for an acquired psychiatric disability, to 
include PTSD, on the basis of receipt of new and material 
evidence.  Prior to consideration of the issue on the merits, 
additional development is warranted, and the issue is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  




FINDINGS OF FACT

1.  A February 2005 decision that denied service connection for 
an acquired psychiatric disorder manifested by PTSD and an 
anxiety disorder is final based on the evidence then of record.  

2.  The evidence received since the February 2005 decision that 
denied service connection for an acquired psychiatric disorder 
manifested by PTSD and an anxiety disorder is new and material, 
relates to an unestablished fact necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating the 
claim.  

3.  While the Veteran has a current obstructive sleep apnea 
disability, it was not incurred during service, nor is it due to 
or aggravated by the service-connected stab wound to the left 
chest.  


CONCLUSIONS OF LAW

1.  Evidence received since the February 2005 RO decision that 
denied service connection for an acquired psychiatric disorder 
manifested by PTSD and an anxiety disorder is new and material; 
thus, the claim, now characterized as entitlement to service 
connection for an acquired psychiatric disability to include 
PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2010).  

2.  The criteria for service connection for sleep apnea, to 
include as secondary to service-connected stab wound to the left 
chest have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (the Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In this decision, the Board reopens the Veteran's claim of 
service connection for an acquired psychiatric disability, to 
include PTSD and remands the claims for further development.  
Thus, no discussion of VA's duties to notify and assist is 
required.  

As to the other claim on appeal, in a November 2008 letter, 
issued prior to the adjudication of the claim for service 
connection for sleep apnea, VA satisfied these criteria.  In the 
letter, the RO advised the Veteran of the basic criteria for 
service connection and secondary service connection and explained 
VA's duties to assist him in obtaining evidence relevant to the 
claim.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has observed that a claim of entitlement to 
service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. 
§ 5103(a) (2002).  Compliance with the first Pelegrini II element 
requires notice of these five elements in initial ratings cases.  
See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  Here, the 
November 2008 correspondence advised the Veteran of these 
elements.  

The Board also concludes VA's duty to assist has been satisfied.  
All available relevant private treatment records and VA 
outpatient treatment records are of record.  The Veteran reported 
receiving VA treatment for sleep apnea and those records are 
associated with the claims file.  He has not identified other 
existing relevant evidence that is not associated with the claims 
file.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, 
the Veteran has not been provided a VA examination; however, none 
is required.  This is so because while the Veteran has a current 
disability manifested by sleep apnea, there is no indication that 
it was incurred during service or is due to or aggravated by a 
service-connected disability.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, supra.


Acquired Psychiatric Disability Claim

The Veteran's service treatment records do not contain complaints 
or treatment for a psychiatric disability to include PTSD.  They 
do reflect, however, that in January 1974 he was treated for a 
stab wound to the left chest and hemothorax.  He underwent a tube 
thoracotomy and kept in the intensive care unit for 36 hours 
before recovering and being returned to regular duty.  

Since September 1994, service connection has been in effect for 
residuals of a stab wound to the left chest.  

In September 2004, the Veteran filed claims with VA seeking 
service connection for "nerves".  He indicated that he had been 
treated for anxiety secondary to the stabbing and was recently 
referred for an evaluation for PTSD.  

The claim, characterized by the RO as service connection for PTSD 
and an anxiety disorder was denied by way of a February 2005 
decision.  The RO found that the evidence did not show treatment 
for a psychiatric disability during service nor did it include 
evidence relating a current psychiatric disability to such 
service.  In addition, it found that the Veteran did not provide 
evidence showing a current diagnosis of PTSD.  The Veteran was 
sent a copy of that decision but did not initiate a timely 
appeal.  Therefore, the decision became final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  

Although a decision is final, a claim will be reopened if new and 
material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  New and material evidence can be neither cumulative, 
nor redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
"New" evidence means existing evidence not previously submitted 
to VA.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an un-established fact necessary to substantiate the 
claim.  See 38 C.F.R. 
§ 3.156(a).  The determination of whether newly submitted 
evidence raises a reasonable possibility of substantiating the 
claim should be considered a component of the question of what is 
new and material evidence, rather than a separate determination 
to be made after VA has found that evidence is new and material.  
See Shade v. Shinseki, 2010 WL 4300776 at 7 (Ct. Vet. App. Nov. 
2, 2010).   Moreover, in determining whether evidence is new and 
material, the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Here, the evidence of record at the time of the final denial 
included the Veteran's service treatment records and VA 
outpatient treatment records, and the report of a January 2005 VA 
examination.  The service treatment records did not show 
treatment for a psychiatric disorder.  The VA outpatient 
treatment records did not include evidence of PTSD.  During the 
January 2005 VA examination, the Veteran described nightmares 
related to an incident in service when he involved in a fight and 
stabbed in the chest.  The Veteran did not believe he had been 
seriously injured until he arrived at the hospital and was told 
that the lung was punctured.  In finding that the Veteran did not 
meet the criteria for a diagnosis of PTSD, the examiner conceded 
that the Veteran suffered a traumatic event during service, but 
argued that his response to the event was not sufficient to 
trigger PTSD.  

Evidence received since the last final denial of the claim 
includes VA outpatient treatment records and the Veteran's 
testimony provided during the hearing in July 2010.  As to the 
Veteran's testimony, he indicated that his depression and PTSD 
were due to the stabbing incident in service.  He reported recent 
treatment for such at VA and the record was left open for 60 days 
in order for him to provide the records.  The records provided do 
reveal treatment for various mental health problems including 
major depressive disorder and PTSD (see, for example, VA 
outpatient treatment records dated in December 2009 and July 
2010).  A treatment record in November 2009 indicates that the 
Veteran was able to explore and process a traumatic event; 
namely, the stabbing in Okinawa during active service.  

The Veteran's testimony and the VA outpatient treatment records 
documenting a diagnosis of PTSD are both new and material.  In 
short, as there was no diagnosis of PTSD at the time of the last 
final denial, the new evidence includes such a diagnosis, and 
thus relates to an unestablished fact necessary to substantiate 
the claim.  After presuming the credibility of such evidence, the 
evidence is new and material and requires that the claim be 
reopened.  


Sleep Apnea Claim

The Veteran contends that currently diagnosed sleep apnea is 
secondary to his service-connected residuals of a stab wound.  In 
his testimony before the undersigned, he indicated that sleep 
apnea was not present during active duty service or for many 
years thereafter, but that he believed there might be a 
relationship between the current disability and his service-
connected stab wound.  

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1131; 38 C.F.R. § 3.303. That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Lastly, service connection may be established on a secondary 
basis for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board has carefully reviewed the evidence of record to 
determine whether service connection is warranted on either a 
direct basis or as secondary to a service-connected disability.  
The Board finds, however, that despite the Veteran's lay 
statements, the preponderance of the evidence is against the 
claim.  

Initially, the Board finds that there is no contention or 
probative evidence that any sleep apnea disability was incurred 
during active duty service.  Rather, the Veteran's service 
treatment records do not show any complaints or clinical findings 
of a sleep disorder.  Hence, service connection is not warranted 
on a direct basis.  

In addition, while service connection is in effect for residuals 
of a stab wound to the left chest, there is no probative evidence 
that such residuals either cause or aggravate a current sleep 
disorder.  In this respect, VA outpatient treatment records show 
treatment for sleep apnea or symptoms of such as early as 2005.  
They also reflect treatment for several non-service-connected 
disabilities that may be a cause of sleep apnea, including 
hypertension, coronary artery disease, severe chronic obstructive 
pulmonary disease, a 30 year history of smoking three packs a 
day, asthma, allergic rhinitis, and obesity.  He was provided VA 
pulmonary function study examination in July 2003 and April 2004.  
Unfortunately, the Veteran provided poor effort during both 
examinations and the studies were deemed unreliable.  What is 
significant is that none of the voluminous VA outpatient 
treatment records indicate any relationship between current 
obstructive sleep apnea and the stab wound incurred during active 
service.  

As such, what the Board is left with are the Veteran's 
contentions that there "might" be a relationship between 
current sleep apnea and the service-connected stab wound.  To the 
extent that the Veteran ascribes his current condition to a 
service-connected disability, however, his opinion is not 
probative.  The Board acknowledges that a Veteran's statements 
may be competent to support a claim for service connection where 
the events or the presence of disability or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a), 3.159(a) (2010); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (2006).  Obstructive sleep apnea, however, is not a 
disability subject to lay diagnosis.  While some symptoms of the 
disorder may be reported by a layperson, such as snoring or 
waking in the middle of the night, the diagnosis requires medical 
training.  More significantly, he does not have the medical 
expertise to provide an opinion regarding its etiology.  Thus, 
the Veteran's lay assertions that there "might" be a 
relationship are not credible or sufficient in this instance and 
are outweighed by other probative evidence of record.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board concludes that, for the reasons set forth above, that 
the preponderance of the evidence is against the claim for 
service connection for sleep apnea, to include as secondary to 
service-connected disability.  Thus, the reasonable doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

ORDER

New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disability, to include PTSD.  The appeal is 
granted to this extent only.

Service connection for sleep apnea, to include as secondary to 
service-connected disability, is denied.  


REMAND

While the Board is reopening the claim for service connection for 
an acquired psychiatric disability, to include PTSD, additional 
development is required prior to a decision on the merits.  In 
this respect, in addition to the criteria for service connection 
noted above, service connection for PTSD requires: (1) medical 
evidence establishing a diagnosis of the disorder; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and (3) a link established by medical evidence, between 
current symptoms and an in-service stressor.  38 C.F.R. § 
3.304(f).  The PTSD diagnosis must be made in accordance with the 
criteria of Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).  38 C.F.R. § 4.125(a).  Here, while there is recent 
evidence documenting a diagnosis of PTSD, it is unclear if the 
diagnosis is based on the in-service stressor or if the diagnosed 
major depressive disorder is otherwise related to the Veteran's 
active duty service.  

For example, during VA mental health treatment in February 2009, 
he described flashbacks associated with living in a neighborhood 
with a dope dealer who made threats about kicking his door in.  
During treatment in April 2009, the Veteran described his 
depressed mood as being due to several stressors including 
difficulties at work, the recent loss of his aunt-mother figure 
who raised him, and living in a "drug infested apartment 
complex."  During treatment in March 2010, he described 
psychosocial stressors consisting of financial difficulties, 
working two jobs to make ends meet, and caring for a chronically 
mental ill person.  Moreover, while he was diagnosed with PTSD in 
December 2009, the clinician did not indicate what stressor or 
stressors caused PTSD.  As such, the Board finds that a VA 
examination is required to obtain evidence as to the most likely 
etiology of any diagnosed psychiatric disorder.  

Accordingly, this matter is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
etiology of any current psychiatric disorder, 
to include whether he has PTSD under the 
criteria in DSM-IV.  The claims folder must 
be made available to the examiner for review 
and a notation to the effect that this record 
review took place should be included in the 
report.  All appropriate testing should be 
undertaken in connection with the 
examination.  

If PTSD is diagnosed, the doctor should 
clearly identify the specific events that are 
considered stressors supporting the 
diagnosis, and fully explain why the 
stressors are considered sufficient under 
DSM-IV.  

If any other psychiatric disability is 
diagnosed, the examiner should offer an 
opinion as to whether such is at least as 
likely as not associated with the Veteran's 
active duty service to include the in-service 
stabbing incident.  

The physician should describe all findings in 
detail and provide a complete rationale for 
all opinions offered.  The findings should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

2.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications 
must be associated with the claims folder.  
The Veteran is to be advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
his claim.  

3.  Thereafter, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development has been conducted and 
completed in full.  In particular, the RO/AMC 
should determine whether the examiner has 
responded to all questions posed.  If not, 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2010).  

4.  After the requested development has been 
completed, the RO should review and 
adjudicate the merits of the claim based on 
all the evidence of record and all governing 
legal authority, including any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, the Veteran should be 
furnished a Supplemental Statement of the 
Case, and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


